DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5 and 8-9 and are objected to because of minor informalities.  The Examiner suggests the following amendments to correct apparent grammatical errors:

2. The wafer bonding apparatus of claim 1, wherein the lower structure is configured to move toward the upper structure in the vertical direction subsequent to the first wafer being disposed on the upper surface of the lower support plate.

5. The wafer bonding apparatus of claim 1, wherein the upper structure is configured to move towards the lower structure in the vertical direction, subsequent to the second wafer being affixed to the lower surface of the upper support plate.

8. The wafer bonding apparatus of claim 1, wherein the lower structure is configured to move away from the upper structure in the vertical direction subsequent to bonding of the first wafer and the second wafer to each other being completed.

9. The wafer bonding apparatus of claim 1, wherein the upper structure is configured to move away from the lower structure in the vertical direction subsequent to the bonding of the first wafer and the second wafer to each other being completed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “a lower support plate configured to structurally support a first wafer on an upper surface of the lower support plate“ in lines 2-3, and “an upper support plate configured to structurally support a second wafer on a lower surface of the lower support plate” in lines 6-7 (emphasis added).  The specification discloses first wafer 10 supported on upper surface 110u of lower support plate 110, and second wafer 20 supported by lower surface 120l of upper support plate 120 (¶¶ 0043-0044 & fig. 4).  However, the specification does not appear to provide support for an upper support plate configured to structurally support a second wafer on a lower surface of a lower support plate.  Rather, second wafer 20 is structurally supported on lower surface 120l of upper support plate 120.
For the purpose of examination, the Examiner has interpreted claim 1 to mean:

1. A wafer bonding apparatus, comprising: 
a lower support plate configured to structurally support a first wafer on an upper surface of the lower support plate; 
a lower structure adjacent to the lower support plate, the lower structure movable in a vertical direction that is perpendicular to the upper surface of the lower support plate;
an upper support plate configured to structurally support a second wafer on a lower surface of the upper support plate; and 
an upper structure adjacent to the upper support plate, the upper structure movable in the vertical direction.

Furthermore, claim 7 recites “a lower surface of the lower structure is caused to be coplanar with a lower surface of the second wafer” in lines 2-3 (emphasis added).  The specification provides support for lower surface 126l of upper structure 126 coplanar with lower surface 20b of second wafer 20 (¶ 0049 & fig. 6), and the upper surface 116u of lower structure 116 coplanar with lower surface 20b of second wafer 20 (fig. 8).  However, none of the embodiments appear to provide support for a lower surface of lower structure 116 coplanar with lower surface 20b of second wafer 20.  
For the purpose of examination, the Examiner has interpreted claim 7 to mean:

7. The wafer bonding apparatus of claim 5, wherein the upper structure is configured to move towards the lower structure in the vertical direction such that a lower surface of the upper structure is caused to be coplanar with a lower surface of the second wafer.

Claims 2-6 and 8-10 depend on claim 1, and are rejected under 35 USC § 112 for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (PG Pub. No. US 2014/0265165 A1).
Regarding claim 1, Lin teaches a wafer bonding apparatus, comprising: 
a lower support plate (¶ 0041 & figs. 8-10: dual-zone bonding chuck 808, including portion 810) configured to structurally support a first wafer (¶ 0042: 302) on an upper surface of the lower support plate (fig. 8: 302 supported on upper surface of 810); 
a lower structure (¶ 0041: chuck zone 812) adjacent to the lower support plate (fig. 8: 812 adjacent to portions of 808), the lower structure movable in a vertical direction that is perpendicular to the upper surface of the lower support plate (¶ 0041); 
an upper support plate (¶ 0042: bonding chuck 804) configured to structurally support a second wafer (¶ 0042: 300) on a lower surface of the lower upper support plate (fig. 8: 300 supported on lower surface of 804); and 
an upper structure adjacent to the upper support plate, the upper structure movable in the vertical direction (¶ 0047: in at least one embodiment, 804 configured as adjustable dual-zone bonding chuck equivalent to lower support plate 808, and therefore implicitly includes a structure corresponding to 812 of 808).

Regarding claim 2, Lin teaches the wafer bonding apparatus of claim 1, wherein the lower structure is configured to move toward the upper structure in the vertical direction subsequently to the first wafer being disposed on the upper surface of the lower support plate (¶ 0041: 812 configured to move along an axis perpendicular to the chuck face).

Regarding claim 3, Lin teaches the wafer bonding apparatus of claim 2, wherein the lower structure is configured to move toward the upper structure in the vertical direction such that at least a part of one side surface of the lower structure comes into contact with one side surface of the first wafer (fig. 8: top side of 812 contacts bottom side of 302).

Regarding claim 5, Lin teaches the wafer bonding apparatus of claim 1, wherein the upper structure is configured to move towards the lower structure in the vertical direction, subsequently to the second wafer being affixed to the lower surface of the upper support plate (¶¶ 0041, 0047: 804, configured as adjustable dual-zone bonding chuck, configured to move along an axis perpendicular to the chuck face with 300 affixed to bottom surface of 804).

Regarding claim 6, Lin teaches the wafer bonding apparatus of claim 5, wherein the upper structure is configured to move towards the lower structure in the vertical direction such that at least a part of one side surface of the upper structure comes into contact with one side surface of the second wafer (fig. 8: bottom side of 804 contacts top side of 300).

Regarding claim 9, Lin teaches the wafer bonding apparatus of claim 1, wherein the upper structure is configured to move away from the lower structure in the vertical direction subsequently to the bonding of the first wafer and the second wafer to each other being completed (¶ 0043 & fig. 9: bonded wafers released from 804).

Regarding claim 14, Lin teaches a wafer bonding apparatus, comprising: 
a lower support plate (¶ 0041 & figs. 8-10: dual-zone bonding chuck 808) configured to structurally support a first wafer (¶ 0042: 302) on an upper surface of the lower support plate (fig. 8: 302 supported on upper surface of 810); 
a lower structure (¶ 0041: chuck zone 812) adjacent to the lower support plate; 
an upper support plate (¶ 0042: 804) configured to structurally support a second wafer (¶ 0042: 300) on a lower surface of the lower support plate (fig. 8: 300 structurally supported on lower surface of 804); 
an upper structure adjacent to the upper support plate (¶ 0047: in at least one embodiment, 804 configured as adjustable dual-zone bonding chuck equivalent to lower support plate 808, and therefore implicitly includes a structure corresponding to 812 of 808); and 
a controller configured to adjust an interval between the lower structure and the upper structure (¶ 0041: vertical positions of 812 controlled, either manually or automatically, by a precision hydraulic piston).

Regarding claim 15, Lin teaches the wafer bonding apparatus of claim 14, wherein the controller is configured to move the lower structure and the upper structure so that an interval between an upper surface of the lower structure and a lower surface of the upper structure narrows (figs. 8-9: 300 bonded to 302, which implicitly includes controlling a reduction of the interval between lower surface of 804 and upper surface of 808) after the lower support plate and the upper support plate are arranged for bonding the first wafer and the second wafer based on at least one of the upper structure or the lower structure being caused to move in a lateral direction that is parallel to the upper surface of the lower support plate to align respective center parts of the first wafer and the second wafer in a vertical direction that is perpendicular to the upper surface of the lower support plate (fig. 8: 804 and 808, each of which comprise movable outer chuck zones corresponding to 812, positioned to laterally align center of 300 with center of 302).

Regarding claim 16, Lin teaches the wafer bonding apparatus of claim 15, wherein the controller is configured to cause the lower structure to move toward the upper structure in the vertical direction such that at least a part of one side surface of the lower structure comes into contact with one side surface of the first wafer (fig. 8: top side of 812 contacts bottom side of 302).

Regarding claim 18, Lin teaches the wafer bonding apparatus of claim 15, wherein the controller is configured to cause the upper structure to move toward the lower structure in the vertical direction such that at least a part of one side surface of the upper structure comes into contact with one side surface of the second wafer (fig. 8: bottom side of 804 contacts top side of 300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Bayless et al. (PG Pub. No. 2020/0212003 A1).
Regarding claim 8, Lin teaches the wafer bonding apparatus of claim 1, comprising movable upper and lower structures (adjustable chuck zone 812, as comprised by upper bonding chuck 804 and lower bonding chuck 808), the bonding apparatus configured to bond of the first wafer and the second wafer to each other (¶ 0044 & fig. 10: 300 bonded to 302).
Lin is silent to wherein the lower structure is configured to move away from the upper structure in the vertical direction subsequent to completing the bonding of the first wafer to the second wafer.
Bayless teaches a bonding apparatus (¶ 0017: bond chuck 100, similar to 804 and/or 808 of Lin) including a support plate (105, similar to 810 of Lin) and an adjustable structure (region 110 and/or 115, similar to 812 of Lin) adjacent to the support plate (fig. 1: 110/115 adjacent to 105), wherein the adjustable structure is configured to move away from an opposing support plate (¶ 0025: 305, configured as second bond chuck 100, similar to 804 of Lin) in the vertical direction subsequent to bonding a first wafer to a second wafer (¶ 0030: 110 and/or 115 capable of moving away from 305 after bonding first and second substrates 322 and 324 together, similar to 300 and 302 of Lin).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the lower structure of Lin with the movement of Bayless, as a means to distribute pressure to mitigate and control warpage of bonded semiconductor devices (Bayless, ¶ 0040).
Furthermore, the Examiner notes that the limitation “subsequent to completing the bonding of the first wafer to the second wafer” has not been given patentable weight.  Claim 8 is drawn to structure (wafer bonding apparatus).  The limitation “subsequent to completing the bonding” is temporal in nature, and is therefore a process limitation rather than a structural limitation.  Since the apparatuses of Lin and Bayless include movable support plate portions, and the movement is not impeded by the bonding state of the first and second wafers, the movable structures are capable of vertical movement both before and after completing the bonding of the first wafer to the second wafer.  Therefore, the combination of Lin and Bayless meets the structural requirements of claim 8.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 10, Lin teaches the wafer bonding apparatus of claim 1, comprising a lower structure (812).
In the embodiment of figs. 8-10, Lin does not teach wherein the lower structure includes a first sub-lower structure and a second sub-lower structure, and the first sub-lower structure and the second sub-lower structure are configured to move independently of each other in the vertical direction.
However, Lin does teach other embodiments (¶ 0050 & figs. 13-14) including a first sub-lower structure and a second sub-lower structure (1312 and 1314, similar to 812 of figs. 8-10), and the first sub-lower structure and the second sub-lower structure are configured to move independently of each other in the vertical direction (¶ 0050: chuck zones 1302 to 1314 configured to move relative to each other along an axis perpendicular to the planar surfaces of the chuck faces of the chuck zones).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Lin with first and second sub-lower structures, as a means to allow for bonding processes in which uniform or non-uniform compression forces can be applied to a wafer pair, facilitating improved bonding precision for non-planar surfaces (¶ 0054). 

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kim et al. (PG Pub. No. US 2019/0189593 A1).
Regarding claim 21, Lin teaches a wafer bonding apparatus comprising: 
a lower support plate (¶ 0041: dual-zone bonding chuck 808, including portion 810) configured to structurally support a first wafer (¶ 0042: 302) on an upper surface of the lower support plate (fig. 8: 302 supported on upper surface of 810); 
a first sub-lower structure (¶ 0041: 812) adjacent to one side surface of the lower support plate (fig. 8: 812 adjacent to side surface of 810), the first sub-lower structure movable in a vertical direction that is perpendicular to the upper surface of the lower support plate (¶ 0041); 
an upper support plate (¶ 0042: 804) configured to structurally support a second wafer (¶ 0042: 300) on a lower surface of the lower support plate (fig. 8: 300 structurally supported on lower surface of 804); and
a first sub-upper structure adjacent to one side surface of the upper support plate, the first sub-upper structure movable in the vertical direction (¶ 0047: in at least one embodiment, 804 configured as adjustable dual-zone bonding chuck equivalent to lower support plate 808, and therefore implicitly includes a sub-upper structure corresponding to 812 of 808).
Lin does not teach the apparatus further comprises:
a second sub-lower structure adjacent to another side surface of the lower support plate, the second sub-lower structure movable in the vertical direction; and
a second sub-upper structure adjacent to another side surface of the upper support plate, the second sub-upper structure moveable in the vertical direction.
Kim teaches a wafer bonding apparatus comprising a support plate (¶ 0057: 362, similar to 810 of Lin), a plurality of sub-structures (¶ 0076 & figs. 5A-5C: 364, similar to 812 of Lin, divided into a plurality of angular separation pieces ASP) adjacent to side surface of the support plate (fig. 5B: angular separation pieces of 364 disposed on sides of 362), the plurality of sub-structures moveable in a vertical direction that is perpendicular to the upper surface of the lower support plate (¶ 0076 & fig. 5B: angular separation pieces of 364 movable in a vertical direction perpendicular to surface of 362).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the upper and lower support plates of Lin with the sub-structures of Kim, as a means to more accurately control the height of the support plates in such a way that deformation of first and second substrates (W2 of Kim, 300 and 302 of Lin) may be sufficiently uniform on a whole surface in spite of the non-uniform characteristics of the substrates (Kim, ¶ 0082).  Such a modification provides high reliability bonding of substrates with non-uniform surface profiles. 

Regarding claim 22, Lin in view of Kim teaches the wafer bonding apparatus of claim 21, wherein the first sub-lower structure and the second sub-lower structure are configured to move in the vertical direction independently of each other (Kim, ¶ 0076 & figs. 5A-5C: 808 and/or 810 of Lin, as modified with the angular separation pieces ASP of Kim, configured to independently move in the vertical direction).

Regarding claim 24, Lin in view of Kim teaches the wafer bonding apparatus of claim 21, wherein the first sub-upper structure and the second sub-upper structure are configured to move in the vertical direction independently of each other (Kim, ¶ 0076 & figs. 5A-5C: 804 of Lin, as modified with the angular separation pieces ASP of Kim, configured to independently move in the vertical direction).

Claim 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kim as applied to claim 21 above, and further in view of Motoda et al. (Foreign patent document JP-2018190826-A, machine translation provided).
Regarding claim 23, Lin in view of Kim teaches the wafer bonding apparatus of claim 21, comprising first and second sub-lower structures (moveable zone 812 comprised by lower plate 808 of Lin, as modified to comprise the plurality of angular separation pieces ASP of Kim).
Lin in view of Kim does not teach wherein at least one of the first sub-lower structure or the second sub-lower structure is configured to move in a lateral direction that is parallel to the upper surface of the lower support plate.
Motoda teaches a wafer bonding apparatus (figs. 4-6 among others) comprising upper and lower support plates (140 and 141, corresponding to 804 and 808 of Lin) and lower sub-structures (252, corresponding to 812 of Lin), the lower sub-structure configured to move in a lateral direction that is parallel to the upper surface of the lower support plate (p. 7 lines 13-15: the rib 252 displaced outward in the radial direction of the main body 250).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the lower sub-structures of Lin in view of Kim with the lateral movement of Motoda, as a means to maintain the flatness of the first wafer while holding the first wafer to the lower plate (Motoda, p. 7 line 24).

Regarding claim 25, Lin in view of Kim teaches the wafer bonding apparatus of claim 21, comprising first and second sub-upper structures (moveable zone 812 comprised by upper plate 804 of Lin, as modified to comprise the plurality of angular separation pieces ASP of Kim).
Lin in view of Kim does not teach wherein at least one of the first sub-upper structure or the second sub- upper structure is configured to move in a lateral direction that is parallel to the upper surface of the lower support plate.
Motoda teaches a wafer bonding apparatus (figs. 4-6 among others) comprising upper and lower support plates (140 and 141, corresponding to 804 and 808 of Lin) and sub-structures (252, corresponding to 812 of Lin), the sub-structure configured to move in a lateral direction that is parallel to the upper surface of the lower support plate (p. 7 lines 13-15: the rib 252 displaced outward in the radial direction of the main body 250).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the upper sub-structures of Lin in view of Kim with the lateral movement of Motoda, as a means to maintain the flatness (Motoda, p. 7 line 24) of the second wafer while holding the first wafer to the upper plate (Lin, 300 held to 804).

Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“an upper surface of the lower structure is caused to be coplanar with an upper surface of the first wafer” as recited in claims 4 and 17, and
“a lower surface of the 

Lin teaches movable upper and lower structures (moveable zone 812 of upper plate 804 and moveable zone 812 of lower plate 808) and first and second wafers (300, 302).  However, Lin does not teach an upper surface of lower structure 812 configurable to be coplanar with an upper surface of first wafer 302, or a lower surface of upper structure 812 configurable to be coplanar with a lower surface of second wafer 300.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894